DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 24 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 7 and 24, drawn towards the compound of Formula I, a pharmaceutical composition comprising said compound and a medical kit comprising said compound, classified in C07D 263/57.
II. Claims 8 – 23, drawn towards the methods of treating a patient afflicted with cancer; reducing cell viability; inducing apoptosis of a cell; inhibiting cell proliferation; regulating epithelial-mesenchymal transition (EMT); or inhibiting tumor growth, comprising administering to the patient or contacting a cell with an effective amount of a compound of Formula I and a pharmaceutically acceptable carrier, classified in A61K 35/00.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the publication by Hajipour et al., RSC Adv., 2015, 5, pp. 107822-107828 (Hajipour) teaches (see, Scheme 1) that the method of using an another 

    PNG
    media_image1.png
    374
    435
    media_image1.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class C07D 263/57, would require completely different scope of search and examination than the scope of Invention II, classified under CPC class A61P35/00. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for the compounds of Formula I would not encompass the scope of the method of treating a patient afflicted with cancer, comprising administering to the patient an effective amount of compound of Formula I. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct methods as claimed in Invention II: Methods of treating a patient afflicted with cancer; reducing cell viability; inducing apoptosis of a cell; inhibiting cell proliferation; regulating epithelial-mesenchymal transition (EMT); or inhibiting tumor growth, comprising administering to the patient or contacting a cell with an effective amount of a compound of Formula I and a pharmaceutically acceptable carrier. The methods are independent or distinct because each claimed method would require different scope of search and examination.
If Invention II is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed method, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 8 – 23 are considered generic.
There is a search and/or examination burden for the patentably distinct methods as set forth above because at least the following reason(s) apply:
require different scope of search and consideration than a method of regulating epithelial-mesenchymal transition (EMT), comprising contacting a cell with an effective amount of a compound of Formula I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a method to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected method, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to the Applicant’s representative, Danielle Gross, on February 11, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims 1 – 24 are restricted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Sagar Patel/Examiner, Art Unit 1626                        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626